DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 62-73, 75, 79 and 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105841725 A patent publication by Liu et al.
Regarding claim 62, Liu teaches an optical coupling device including: at least one supporting layer (top layer in bottom configuration in Fig. 1 and Fig. 2, which is made of III-V compound or GaN) comprising a first support wall and a second support wall (left and right portions of the layer disposed on top of a silicon substrate, corresponding to light emitting and detection regions 5, 6), wherein the at least one supporting layer comprises at least one bridging waveguide (suspended central portion above a hollow area where the silicon has been etched away) for coupling electromagnetic radiation to and from an optical resonator or optical device, the at least one bridging waveguide extending between the first support wall and the second support wall (as seen in Fig. 1 and 2), wherein the at least one bridging waveguide and the at least one supporting layer comprise or consist solely of the same material (GaN) wherein the at least one bridging waveguide is directly in contact with only the first support wall and only the second support wall (in a width direction of the drawings in Fig. 2c and in a depth direction in Fig. 2b) to extend between the first support wall and the second support wall (the bridging waveguide is made from etching the GaN layer that forms the supporting layer in its entirety).
Regarding claim 63, Liu further teaches at least one recess or trench structure (etched into the silicon substrate below the bridging waveguide) surrounding the at least one bridging waveguide (embodiment illustrated in Fig. 2b).
Regarding claim 64. Liu further teaches the first support wall and the second support wall hold the at least one bridging waveguide in suspension or over- hanging in the at least one recess or trench structure as illustrated in Fig. 1.
Regarding claim 65, Liu further teaches the first support wall and the second support wall hold the at least one bridging waveguide in suspension or over- hanging in the at least one recess or trench structure as illustrated in Fig. 1, and the optical coupling device further includes a support base (silicon substrate) in contact with and supporting a floor of the at least one bridging waveguide.
Regarding claim 66, Liu further teaches at least one input optical waveguide (coupling grating portion on the light emitting region 5); and at least one output optical waveguide (coupling grating portion on the light detection region 6); the at least one bridging waveguide being located between the at least one input optical waveguide and the at least one output optical waveguide.

Regarding claims 67, 68, Liu teaches the bridging waveguide is defined by the at least one recess or trench structure (suspended above the etched trench), wherein the at least one recess or trench structure partially or fully surrounds the at least one bridging waveguide (Fig. 2b).
Regarding claim 69, Liu teaches the at least one recess or trench structure defines at least a first wall and a second wall of the at least one bridging waveguide (partially or fully defining a side surface of the wall as illustrated in Fig. 1).
Regarding claim 70, Liu further teaches the at least one recess or trench structure further defines a floor of the at least one bridging waveguide (top of the recess coincides with the floor of the suspended waveguide).
Regarding claims 71, 72, Liu further teaches the at least one recess or trench structure includes a first trench (to the left of the suspended waveguide, Fig. 2b) defining a first wall of the at least one bridging waveguide and a second trench (to the right of the suspended waveguide, Fig. 2b) defining a second wall of the at least one bridging waveguide and at least one undercut (etched area below the suspended waveguide) extending from the first or second trench to define a floor of the at least one bridging waveguide (top of the undercut coincides with the floor of the suspended waveguide), and wherein the at least one undercut extends fully from the first trench to the second trench to define the floor of the at least one bridging waveguide (as seen in Fig. 2b).
Regarding claim 73, Liu further teaches the at least one recess or trench structure defines the at least one bridging waveguide that is rectangular or square in cross-section, and at least three sides of which are surrounded by air as illustrated in Fig. 2b.
Regarding claim 75, Liu further teaches the at least one recess or trench structure is filled with a material having a lower refractive index (hollow and therefore filled with air) than that of a bridging waveguide material of the at least one bridging waveguide.
Regarding claim 79, Liu further teaches the at least one input optical waveguide and/or the at least one output optical waveguide are integrated by the bridging waveguide material (the suspended waveguide and the grating couplers are integrally formed, Fig. 2c).
Regarding claim 82, Liu further the at least one supporting layer comprises the first support wall and the second support wall inside the at least one supporting layer, and the at least one bridging waveguide extends inside the at least one supporting layer between the first support wall and the second support wall (the suspended waveguide extends from the first wall to the second wall).
Regarding claim 85, Liu teaches the optical coupling device is an evanescent field coupling device (last paragraph of page 3 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 66 above, and further in view of U.S. Patent 5,075,749 to Chi et al.
Liu teaches the optical coupling device as stated above comprising a III-V material layered quantum well structure and a coupling grating on the quantum well as the at least one input optical waveguide.  Liu does not teach the at least one input optical waveguide comprise or consists solely of Silicon Nitride, or silicon, or aluminium nitride, or alumnia or lithium niobate.  Chi also teaches a III-V material (GaAs) quantum well structure (13), a grating structure (14) consisting of silicon disposed over the quantum well structure, to form a first-order diffracted beam to propagate in a direction parallel to the layered structure.  Silicon is selected as the material for the grating structure for its desired high refractive index (n=3.4), since preferred grating layer thickness is inversely related to the refractive index of the grating material, and it would have been obvious to one having ordinary skill in the art to modify Liu’s invention by using silicon to form the coupling grating, as suggested by Chi, in the interest of minimized grating layer thickness.
Allowable Subject Matter
Claim 74 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Liu fails to teach or suggest the suspended waveguide to have a circular or oval cross-section and no other relevant prior art is available to suggest such a modification, when considered in view of the rest of the limitations of the base claim.
Claim 76 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or suggest a first tapered section tapers inwards from the at least one input optical waveguide towards a straight section, and a second tapered section tapers outwards from the straight section to the at least one output optical waveguide, when considered in view of the rest of the limitations of the claim.
Claim 78 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or suggest the at least one supporting layer comprise or consists solely of fused silica, when considered in view of the rest of the limitations of the base claim, since Liu teaches using a semiconductor material (GaN) while silica is an insulator.
Claims 80, 81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or suggest at least one input optical waveguide and/or the at least one output optical waveguide include a tapered input end and a tapered output end, when considered in view of the rest of the limitation of the claim.
Claim 83 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or suggest at a cross-sectional profile tapering outward in a direction running from the center of the bridging waveguide towards the first extremity and/or the second extremity of the bridging waveguide, when considered in view of the rest of the limitation of the claim.
Claim 84 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Liu fails to teach or fairly suggest a modification for a buried input waveguide in the light emitting region, for coupling electromagnetic radiation to the at least one bridging waveguide, when considered in view of the rest of the limitation of the base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN102583215A also discloses a suspended waveguide structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883